Exhibit 10.109

AGREEMENT

        This Agreement (the “Agreement”) is made and entered into as of November
30, 2001 between Puget Sound Energy, Inc., a Washington corporation (the
“Company”), and Julia M. Ryan (“Employee”). The term “Parties” refers to the
Company and Employee.

A.     The Company wishes to employ Employee as its Vice President Energy
Portfolio Management, and Employee wishes to accept such employment.

B.     The Company wishes to be reasonably assured that Employee will continue
with the Company and desires to retain her services and to provide an incentive
for Employee to devote her abilities and industry to the success of the
Company’s business.

C.     The Parties have reached agreement on certain terms and conditions
applicable to such employment, and believe that it is in their mutual best
interests to enter into a written agreement that specifies those terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the Parties
agree as follows:

1.        Employment

The Company hereby agrees to employ Employee, effective December 1, 2001, as its
Vice President Energy Portfolio Management and to perform the obligations of the
Company under this Agreement. Employee hereby accepts employment by the Company
and agrees to perform the obligations of Employee under this Agreement.

2.        Term

This Agreement shall commence on the date hereof and shall terminate on December
31, 2006 (the “Term”) unless extended prior to such date by written agreement,
subject to earlier termination as provided in Section 10 (Termination Prior to
the End of the Term). Employee’s rights to compensation and benefits, which
become vested hereunder, shall survive the expiration of the Term and the
termination of this Agreement.

3.        Duties

Employee shall faithfully and diligently perform such duties and exercise such
powers as are customarily expected of the Vice President Energy Portfolio
Management in business organizations which are similar to the Company, which
duties shall include leading the Power Supply Operations, the Gas Supply
Operations and Risk Management. In addition, Employee’s duties shall include
such additional powers and responsibilities commensurate with her position as
may from time to time be properly assigned to her by the Chief Executive Officer
or the Board of Directors of the Company (the “Board”).

4.        Extent of Services

Employee shall devote her full working time, attention and skill to the duties
and responsibilities set forth in Section 3. Employee may participate in other
businesses as an outside director or investor, provided that Employee shall not
otherwise actively participate in the operation or management of such businesses
without the prior approval of the Chief Executive Officer.

5.        Salary

In consideration for the performance of Employee’s obligations under this
Agreement, the Company shall pay Employee an annual base salary of $235,000,
which salary shall remain in place through 2002 and thereafter shall be subject
to upward adjustment from time to time by the Compensation Committee of the
Board in accordance with its annual salary reviews, but shall not be reduced
during the Term. Employee’s salary shall be paid in monthly installments in
accordance with the Company’s normal payroll practices.

6.        Incentive Compensation

6.1       Employee shall participate in the Company’s annual performance-based
cash incentive bonus plan (the “Incentive Bonus Plan”). With respect to 2002,
Employee shall have a target bonus of at least 50% of base salary and a total
potential bonus opportunity of at least 100% of base salary if corporate and
departmental goals are met at the outstanding level. The Company and Employee
hereby agree that during 2002 the terms of the Incentive Bonus Plan shall be
evaluated and compared to similar incentive compensation arrangements offered by
other employers in the industry. The Parties hereto further agree that they
shall endeavor to review and revise, if appropriate, the Incentive Bonus Plan in
response to the results of such evaluation so that the plan continues to provide
comparable and competitive incentive compensation to relevant Company employees
beginning in 2003.

6.2       During the Term, beginning with the 2002 award cycle, Employee shall
receive (i) an annual grant under the Company’s Long Term Incentive Plan (the
“LTIP”) of Performance Awards and Dividend Equivalent Rights (as such terms are
defined in the LTIP) and (ii) additional equity grants under the LTIP, or any
successor plan, in the same manner and to the same extent as additional grants
are made by the Company to peer executives. The annual grants to Employee under
the LTIP shall be governed by the terms of this Section 6.2.

            (a)        Subject to the terms of Section 6.2(d) below and the
Change in Control Agreement between the Company and Employee, each annual
Performance Award and the corresponding Dividend Equivalent Rights will, upon
vesting, entitle Employee to receive a number of shares of common stock of the
Company (“Shares”) and a cash amount equal to the dividends that such Shares
would have earned had Employee owned the Shares from January 1 in the year of
the annual award through the date of vesting.

            (b)        Each annual Performance Award will be made by the
Compensation Committee of the Board during the first calendar quarter of each
year and shall be calculated based on the following formula:

  T = (B x 0.95) / (A / 0.70), where

      T = Target Number of Shares (the "Target"); B = Employee's Base Salary;
and A = Average Per Share Price during the Fourth Calendar Quarter of the Year
Preceding the Year of the Award.

            (c)        Each annual Performance Award will vest over four
calendar years commencing on January 1 of the year of grant. Upon completion of
each four year vesting period (each, a “Vesting Date”), Employee shall become
entitled to receive a number of Shares, equal to from 0% to 175% of the Target,
based on the Company’s total shareholder return (“TSR”) during the four year
vesting period (which TSR shall be reasonably determined by the Compensation
Committee of the Board) as compared to the comparator companies included in the
Edison Electric Institute Gas and Electric Combination Utility Index (the
“Index”) designated by the Compensation Committee at the time of each grant, as
follows:

      Percentile Rank of TSR     in the Comparator Company Group   % of Target
Earned

        35th or less   0%   45th   50%   50th   75%   55th   100%   65th   125%
  75th   150%   85th or more   175%

Results falling between the percentiles shown above will be interpolated. In
addition to the Shares, in settlement of Employee’s Dividend Equivalent Rights,
on each Vesting Date Employee shall become entitled to receive a lump sum cash
amount equal to the result of the following formula:

  C = S x D, where

      C = the lump sum cash amount to be paid to Employee; S = the actual number
of Shares awarded to the Employee on the Vesting Date; and D = the aggregate
dividends per Share paid by the Company over the four year vesting period.

            (d)        In addition to the annual grants of Performance Awards
and Dividend Equivalent Rights described above, Employee is hereby granted
Performance Awards and Dividend Equivalent Rights at the following Target levels
with respect to the following ongoing award cycles:

          Award Cycle   Target   1999-2002   3095   2000-2003   8185   2001-2004
  9135

On each Vesting Date for these award cycles, the number of Shares and the lump
sum cash payment to which Employee is entitled, if any, shall be determined in
the same manner as described in subsections (a) through (c) above without regard
to the period during which Employee has been employed by the Company.

6.3       If Employee completes five years of employment with the Company and
subsequently leaves the Company at any time prior to her retirement date for any
reason other than a termination for cause (as defined in Section 10.1 of this
Agreement), for each award cycle with respect to which the Vesting Date has not
yet occurred as of the date of termination, Employee shall be entitled to
receive, within 30 days after the termination of her employment, a pro rata
portion (based on the portion of each award cycle elapsed prior to the date of
termination, and the TSR compared to the relevant comparator companies through
the end of the calendar quarter immediately preceding the date of termination of
employment, for each relevant award cycle, as described in Section 6.2 above) of
each corresponding Performance Award and a prorata portion of the associated
Dividend Equivalent Rights (whether or not fully vested). As provided in the
LTIP, the same prorata payment of each LTIP award cycle shall be applicable upon
Employee’s retirement.

6.4       If the Company hereafter adopts new annual incentive bonus plans or
programs, or new equity-based incentive compensation plans or programs in
substitution for the LTIP awards, Employee shall be granted annual incentives
and equity-based incentives under such plans or programs with a value no less
than the annual bonus incentives and LTIP awards provided for in this Agreement.

7.        Benefits

Employee shall be entitled to participate in the Company’s benefit plans for
salaried employees and for executives, including without limitation the
Supplemental Disability Plan for Executive Employees, the Supplemental Death
Benefit Plan for Executive Employees, the Company’s medical, disability and life
insurance programs, the Company’s 401(k) plan and qualified retirement plans,
matching Company contributions with respect to plans, the Company’s Deferred
Compensation Plan and the like, in accordance with their terms, each of which
may be amended from time to time, and any other benefit plans now or hereafter
available to the Company’s executive officers. The Company shall provide
Employee with medical, life and disability insurance benefits, and other
executive benefits, with terms and provisions substantially as favorable to
Employee as those provided to other executive officers of the Company. The
Company may prospectively amend, eliminate or add to these insurance and benefit
programs at any time, in its sole discretion.

8.        Supplemental Retirement Benefit

Employee shall accrue a supplemental retirement benefit under the Company’s
Supplemental Executive Retirement Plan dated as of June 1, 1997 (the “SERP”), as
modified by the terms of this Agreement. The benefit shall accrue at the rate of
three Years of Service under the SERP for each year of employment with the
Company commencing December 1, 2001, so that Employee shall have accrued 15
Years of Service for purposes of the SERP on November 30, 2006. If Employee
completes five year of employment after December 1, 2001, she shall be entitled
to a monthly benefit upon retirement at age 62 equal to one-twelfth of 50% of
(a) the annual average of her highest 36 consecutive months of salary paid or
payable, plus (b) the average of her highest three annual bonuses paid or
payable (collectively, “Earnings”). As provided in the SERP, this monthly amount
shall be reduced by the monthly amount payable as of the retirement date for the
life of Employee under the Company’s qualified retirement pension plan (or, if
payable as of another date and/or payable in another form, the Actuarial
Equivalent (as defined in the SERP) of the monthly amount payable under the
qualified retirement pension plan as of the retirement date for the life of
Employee). Employee may elect to take early retirement after attaining age 55,
whether or not she is then employed by the Company, in which case the monthly
benefit will be reduced, as provided in the SERP, one-third of one percent for
each month that benefits commence prior to the month in which Employee would
attain age 62. If Employee’s employment with the Company terminates for any
reason prior to the completion of five years of service to the Company, the
supplemental retirement benefits shall vest at the rate of 20% for each full 12
month period of employment commencing with December 1, 2001. For example, if
Employee’s employment terminates on November 30, 2004, the benefit payable at
age 62 would be 30% of Earnings (60% times 50% equals 30%). If employment
terminates on November 30, 2002, the benefit payable at age 62 would be 10% of
Earnings (20% times 50% equals 10%). If Employee’s employment terminates prior
to the completion of three years of service, her Earnings will be determined
based upon the period of time actually served. Employee’s supplemental
retirement benefits will become 100% vested, and Employee shall be credited with
15 Years of Service under the SERP, upon the occurrence of a Change of Control
(as defined in the separate change of control agreement entered into between
Employee and the Company), without regard to Employee’s number of years of
employment. Vested benefits shall not be forfeitable for any reason, including
the subsequent termination of Employee’s employment by the Company with or
without cause. Except as specifically set forth herein, Employee’s supplemental
retirement benefit shall be subject to the terms and conditions of the SERP. In
the event of conflict between the terms of the SERP and the terms of this
Agreement, this Agreement shall be controlling, unless applying the terms of the
SERP would result in a greater benefit to Employee. Employee may elect any
alternate form of payment of supplemental retirement benefits permitted by the
SERP. No amendment or termination of the SERP shall alter the terms of this
Agreement in a manner that would diminish the benefits payable hereunder. The
provisions of this Section 8 shall survive the expiration of the Term and any
termination of this Agreement.

9.        Expenses

The Company shall reimburse Employee for reasonable expenses incurred by
Employee in the business of the Company, subject to the Company’s expense
reimbursement policies, which may be amended from time to time.

10.        Termination Prior to the End of the Term

10.1      The Company may terminate Employee for cause prior to the end of the
Term. For the purposes of this Agreement, “cause” shall mean (a) the willful and
continued failure by Employee to substantially perform her duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness), for a period of 30 days after written notice of demand for
substantial performance has been delivered to Employee by the Board of Directors
which specifically identifies the manner in which the Board believes that
Employee has not substantially performed her duties, or (b) the willful engaging
by Employee in gross misconduct materially and demonstrably injurious to the
Company, as determined by the Board of Directors after notice to Employee and an
opportunity for a hearing. No act, nor failure to act, on Employee’s part shall
be considered “willful” unless she has acted or failed to act with an absence of
good faith and without a reasonable belief that her action or failure to act was
in the best interests of the Company. If the Board of Directors of the Company
terminates Employee’s employment for “cause,” the Company shall be obligated to
pay to Employee under this Agreement her current base salary through the date of
termination, and Employee shall remain entitled to any SERP benefit which has
become vested pursuant to this Agreement.

10.2       The Company may, at its option and at any time, terminate Employee
prior to the end of the Term, without cause. In the event that the Company
exercises this right, or in the event that the Company does not offer to extend
the Term as provided in Section 2 above for at least an additional two year
period, Employee shall be entitled to receive (a) all compensation and benefits
earned through the date of termination, (b) a pro rata portion (based on the
portion of the year elapsed prior to the date of termination) of the annual
target bonus for the year in which the termination occurs, (c) a pro rata
portion (based on the portion of the award cycle elapsed prior to the date of
termination and the total shareholder return performance of the Company relative
to the comparator companies during that period) of all outstanding LTIP awards,
including accrued dividends, (whether or not then fully vested), and (d)
continuation of her base salary for two years. In the event of a termination
without cause before Employee’s supplemental retirement benefits have become
fully vested under the terms of this Agreement, Employee shall be credited with
two additional years of employment (i.e., six Years of Service) for purposes of
determining the supplemental retirement benefit payable pursuant to Section 8 of
this Agreement.

10.3       If during the Term of this Agreement Employee terminates her
employment with Good Reason, Employee shall be entitled to the same payments and
benefits provided for in Section 10.2 in the event of a termination without
cause. For purposes of this Agreement, “Good Reason” shall mean

(i)         the assignment to Employee of any duties materially inconsistent
with Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibility as contemplated by Sections 1
and 3 or any other action by the Company which results in a substantial
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by Employee;


(ii)         any failure by the Company to comply with the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Employee; or


(iii)         the Company’s requiring Employee to be based at any location other
than its corporate headquarters within the Seattle/Bellevue metropolitan area.


10.4       The Term shall terminate in the event Employee dies, or is unable to
perform her duties as a result of “Disability.” In the event of a termination
under this subsection, Employee or her estate shall be paid all compensation and
benefits earned through the date of such termination, including pro-rated
payments under annual and long-term incentive compensation programs. Employee or
her estate shall also be entitled to the benefits provided for in the event of
death or Disability under Company disability insurance plans, life insurance and
other benefit plans for executives, including death or disability benefits under
the SERP, as modified by this Agreement. “Disability” means a physical or mental
condition that entitles Employee to benefits under the Company’s long-term
disability plan.

11.        Indemnification

11.1       The Company shall defend, indemnify and hold Employee harmless from
any and all liabilities, obligations, claims or expenses which arise in
connection with or as a result of Employee’s service as an officer or employee
(or director if Employee is elected and serves as a director) of the Company
and/or any of its affiliates and subsidiaries to the fullest extent allowed by
law. The Company shall assure that Employee remains covered by the Company’s
policies of directors’ and officers’ liability insurance for six years following
the date of termination.

11.2       In addition to the general indemnification described in Section 11.1
above, the Company agrees to defend and indemnify Employee with respect to any
and all liabilities, obligations, claims or expenses which arise from any claim
against her by a third party in connection with any dispute regarding and/or the
settlement of the performance bonus calculations described at Appendix B of the
Retainer Service Agreement between the Company and Merchant Energy Group of the
Americas, Inc. dated September 26, 2000.

12.        Disputes

Any dispute between the Parties hereto with respect to any of the matters set
forth herein which the Parties cannot resolve by negotiation shall be submitted
to binding arbitration in city of Seattle, state of Washington. Either Party may
commence the arbitration by delivery of a written notice to the other,
describing the issue in dispute and its position with regard to the issue. If
the Parties are unable to agree on an arbitrator within 30 days following
delivery of such notice, the arbitrator shall be selected by a Judge of the
Superior Court of the State of Washington for King County upon three days’
notice. Discovery shall be allowed in connection with any such arbitration to
the same extent permitted by the Washington Rules of Civil Procedure but either
Party may petition the arbitrator to limit the scope of such discovery, in which
event the arbitrator shall determine the extent of discovery allowable in
connection with the dispute in question. Except as otherwise provided herein,
the arbitration shall be conducted in accordance with the rules of the American
Arbitration Association then in effect for expedited proceedings. The award of
the arbitrator shall be final and binding, and judgment upon an award may be
entered in any court of competent jurisdiction. The arbitrator shall hold a
hearing, at which the Parties may present evidence and argument, within 30 days
of this or her appointment, and shall issue an award within 15 days of the close
of the hearing. The Company will pay all fees and expenses, including attorneys’
fees and the cost of the arbitrator, incurred by Employee in good faith in
contesting or disputing any termination for cause or in seeking to obtain or
enforce any right or benefit provided by this Agreement.

13.        Notices

All notices or other communications required or permitted by this Agreement
shall be in writing and shall be sufficiently given if sent by certified mail,
postage prepaid, addressed as follows:

If to Employee, to:


Julia M. Ryan
C/o Puget Sound Energy, Inc.
P.O. Box 90734
Bellevue, WA 98009-9734


If to Company, to:


Puget Sound Energy, Inc.
P.O. Box 97034
Bellevue, W A 98009-9734
Attention: Vice President Human Resources
Facsimile: (425) 462-3300


Any such notice or communication shall be deemed to have been given as of the
date mailed. Any address may be changed by giving written notice of such change
in the manner provided herein for giving notice.

14.        Waiver of Breach

The waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

15.        Binding Effect

        This Agreement shall be binding upon and inure to the benefit of the
Parties, and their successors, legal representatives and heirs, including any
successor to the Company’s business or assets by merger, consolidation, sale of
assets or otherwise.

16.        Entire Agreement

This Agreement, the Change of Control Agreement between the Parties and the
offer letter from the Company to Employee dated November 13, 2001 contain the
entire understanding of the Parties with regard to the subject matter of this
Agreement and may only be changed by written agreement signed by both Parties.
Any and all prior discussions, negotiations, commitments and understandings
related thereto are merged herein.

17.        Governing Law

This Agreement shall be governed by, construed and enforced in accordance with
the laws of the state of Washington, without giving effect to principles and
provisions thereof relating to conflict or choice of laws and irrespective of
the fact that any one of the Parties is now or may become a resident of a
different state.

18.        Validity

In case any term of this Agreement shall be invalid, illegal or unenforceable,
in whole or in part, the validity of the other terms of this Agreement shall not
in any way be affected thereby.


19.        Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.



PUGET SOUND ENERGY, INC.


By


Title: ______________________

      EMPLOYEE:


______________________________

JULIA M. RYAN